Citation Nr: 1109815	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  99-17 224	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disabilities of the low back, upper spine, neck, and shoulders ("back disability"), including as secondary to a service-connected right thigh and knee disability.

2.  Entitlement to a rating in excess of 10 percent for disability now characterized as old puncture wound to the lateral aspect of the right quadriceps femoris with degenerative arthritis, right knee, to include the issue of whether a rating in excess of 20 percent is warranted for frequent episodes of right knee locking and pain.  


WITNESSES AT HEARING ON APPEAL

Veteran and two other individuals




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to November 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from September 1998 and July 1999 rating decisions.  These claims were the subject of Board remands in November 2005 and September 2008.  

In an obvious reference to a claim for service connection for post traumatic stress disorder (PTSD), in February 2009, the Veteran submitted deck logs from the ship he served on in the Navy, with a statement that the logs provided proof of his stressors.  This statement and accompanying evidence is taken as a claim to reopen his previously denied claim of entitlement to service connection for PTSD.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence does not link the Veteran's current disabilities of the low back, upper spine, neck, and shoulders to either his time in service or to his service connected right lower extremity disabilities.

2.  The Veteran's testimony is not credible for the purpose of establishing that his has had back symptomatology since service.

3.  The evidence supports a finding of moderate muscle disability in the Veteran's right lower extremity.

4.  The Veteran has range of motion in his right knee of at least 0-100 degrees.

5.  No knee instability has been shown.

6.  The Veteran's main knee symptoms are pain, locking and effusion.


CONCLUSIONS OF LAW

1.  Criteria for service connection for disabilities of the low back, upper spine, neck, and shoulders have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Criteria for an evaluation in excess of 10 percent for an old puncture wound to the lateral aspect of the right quadriceps femoris with degenerative arthritis in the right knee, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5314 (2010).

3.  Criteria for a rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5258, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran contends that his current back disability (i.e., disability effecting his low back, upper spine, neck, and shoulders) is the result of either a fall he had in service or is secondary to service connected right lower extremity disabilities that resulted from his fall in service.

Service treatment records show a single complaint of back pain in August 1963, prior to the fall linked to his service connected right lower extremity disability.  The Veteran's fall occurred in November 1963, but no back complaints were noted in the post-fall treatment records  and no back treatment was provided.  On his separation physical in October 1964, the Veteran's spine was found to be normal.

Following service, the Veteran worked in a number of physically demanding jobs for a number of years, according to an employment statement he provided in March 2007.  Specifically, he reported working as a janitor from 1964-65, as a boilermaker in 1965 and 1978, as a laborer from 1965-1966, as a painter from 1966-69, as a pipefitter 1969-70, as a janitor from 1970-73, as an equipment operator and packager from 1973-74, as a painter and laborer in 1974-75, as a roustabout 1975-1977, as a sandblaster in 1977, as a machine operator, meter reader, pipefitter, mechanic, and construction worker in 1978, as a driver for a moving company in 1978-79, as a mechanic in 1981, as a pipefitter in 1982-84, and as a truck driver from 1986-1987.

The first post-service evidence of a back disability appeared in September 1976 when a letter was submitted by a private physician stating that he had been treating the Veteran for a lower back strain since it had been incurred in July 1976 while working as a roustabout.  Fifteen years after this, in September 1991, the Veteran filed an informal claim for VA benefits relating to the injury to his right thigh which was caused by the fall in service.  It is noted that the Veteran did not give any suggestion in this claim that he felt that he injured his back during that fall.  A month later, in October 1991, the Veteran mentioned in another letter that he was waiting to be seen by a back specialist, but he denied being treated for any injury connected with his service injury of his leg by any other doctor before September 1991 at the VA medical center.  In February 1992, the Veteran submitted a formal claim for thigh and knee problems from his fall in service, but again there was no mention of any back pain associated with the accident.

As the Veteran indicated in October 1991, he received VA treatment for his lower back pain, which he reported had been present for approximately 15 years (placing the onset of back pain in approximately 1976 when he injured his back working as a roustabout).  The doctor noted that the Veteran fell in the Navy and had bilateral lower extremity "paralysis" for half a day.  The Veteran was diagnosed with myofascial lower back pain.

At a VA examination in May 1992, the Veteran reported knee and thigh problems as a result of his in-service injury, but he did not relate any back problems.  Range of motion was normal in the Veteran's back during VA hospitalizations in 1992, 1993, and 1994.

In March 1995, the Veteran filed a claim for service connection for a back disability secondary to his right leg injury.

X-rays in March 1996 showed mild degenerative chances and degenerative disc changes, and a VA examination that same month confirmed limitation of motion in the Veteran's lower back.

In September 2002, the Veteran was in a motor vehicle accident which reportedly caused pain in the back, neck and bilateral lower extremities according to a VA treatment record.

In September 2005, the Veteran testified at a hearing before the Board that he complained about his back when he first got out, (of service), but he stated that his back really did not start affecting him until he began working in the oil field and refinery bay in the shipyard, noting that the moving of pipes and other things caused back spasms.  

In December 2005, the Veteran underwent a VA examination at which he was diagnosed with osteoarthritis of the lumbar spine and with chronic muscle spasm of the cervical and lumbar spine.  The examiner noted that after service, the Veteran went on to work in construction and other physical labor jobs.  The Veteran reported that over the preceding 10 years he had begun to experience pains all over his body.

The examiner opined that based on his review of the Veteran's claims file, including x-rays, and his examination of the Veteran, it was less likely than not that either the arthritis in the Veteran's back or the back/neck spasms were related to his fall in service.  However, the examiner failed to address whether any of these conditions was either caused or aggravated by the Veteran's service-connected right thigh and knee disability.  As such, the Board remanded the Veteran's claim to obtain an additional medical opinion.

In March 2009, a VA examiner reviewed the Veteran's claims file, noting the history of the Veteran's injury in 1962 and the subsequent onset of back pain.  After reviewing the evidence of record, the examiner opined that it was less likely than not that the Veteran's current back symptoms were in any way related to either his in-service injury or to his service connected right lower extremity disabilities.  The examiner found that the back symptoms were more likely related to chronic aging and use, especially since the Veteran had several years without back symptoms following his thigh injury. 

In an August 2010 statement, the Veteran argued that consideration should be given to whether there is continuity of symptomatology with regard to his back disability that is sufficient to relate the onset of the back to his time in service.  The Veteran asserted that he had experienced continuous back pain since his accident in service, and while he did not receive back treatment in service, he recalled seeking treatment for his back not long after he was released from service.  The Veteran indicated that he sought considerable back treatment while residing in California.

In regard to this contention, it is noted that the Veteran has not actually identified any of this treatment that he now claims to have received for his back between service and the first treatment note of record from 1976, despite being asked about treatment at his Board hearing and having been repeatedly requested to identify any treatment he has received throughout the course of his appeal.

The Board acknowledges that the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

The Veteran is considered competent to report symptoms such a back pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

While the Veteran maintains that he has had back problems since his time in service, for the reasons that follow, the Board does not consider this credible.  Specifically, the Veteran's contention is contradicted by the service treatment records that show no complaints of, or treatment for back pain, after the Veteran's fall in service, and at separation the Veteran's back was found to be normal.  Following service, there is no evidence of any back treatment for more than a decade, until the Veteran injured his back at work and during this time, (and even after his work injury), the Veteran was able to work in physically demanding jobs for a number of years.  

That 1976 was the first back injury is additionally supported by the fact that in 1992, the Veteran reported the onset of back pain as occurring approximately 15 years earlier, which would correlate with the injury while working as a roustabout.  Additionally, it is noted that this statement was made several years before the Veteran ever filed for service connection for a back disability, and it is given more weight than the Veteran's current assertions that his back pain began in service, as it was made when he was a disinterested party.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Even once he began filing claims for VA disability, the Veteran initially only pursued hip and knee claims as a result of his in-service fall and did not mention any back problems as a result of the fall.

Concluding then, that the Veteran's contentions are not credible, the evidence of record is squarely against a finding of continuity of symptomatogly for the Veteran's current back disability, or indeed, that the claimed disability is otherwise liked to service.  

Given the conclusions reached above, the criteria for service connection for a back disability (to include the low back, upper spine, neck, and shoulders) have simply not been met, and the Veteran's claim is therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Veteran's right lower extremity disability currently receives two ratings: he is rated at 10 percent under 38 C.F.R. § 4.73, Diagnostic Code 5314 for a moderate injury to Muscle Group XIV; and he is rated at 20 percent rating for his right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  It is noted that a 20 percent rating is the highest rating available under Diagnostic Code 5258. 

Evidence

In June 1998, the Veteran filed a claim seeking a rating in excess of 10 percent for his service connected right lower extremity disability.

At a VA examination in July 1998, the Veteran was found to be post-injury to the right thigh and knee without residuals.  The Veteran had normal range of motion in the hip and knees and the right knee was found to be stable.  

In a February 1999 VA treatment record, the Veteran had some knee pain, but his extremities were normal.  Similarly, in hospitalization discharge summaries in March 1999 (apparently for detoxification) and August 2002, (again apparently for detoxification, with drug and alcohol abuse counseling), the Veteran was noted to have normal range of motion in his extremities.

In September 2005, the Veteran testified at a hearing before the Board that he used a cane as a result of the injury to his right thigh and knee. 

The Veteran was examined in February 2007, at which time he reported increasing pain in his right knee and thigh which was causing increasing difficulty walking.  The Veteran indicated that he used a cane to assist his walking.  The examiner noted that the Veteran had a well healed 2cm puncture wound.  The Veteran's right knee was swollen when compared with the left.  

The Veteran underwent another VA examination in July 2010.  The examiner took note of the Veteran's in-service injury in which he fell down an elevator shaft, hit a parts box, rolled off the box and hit the floor, puncturing his right anterolateral thigh on the corner of the box and bumping his knee.  The Veteran reported that his current symptoms involved locking, going out, and pain in his right knee.  The Veteran stated that "his thigh is numb and may be painful."  The circumference of the Veteran's right thigh was 1.5 cm greater than his left.  The Veteran had range of motion in his right knee from 0-120 degrees, McMurray and Lachman's testing was negative, and the knee was stable.  The examiner stated that the puncture wound to the right thigh was approximately 1.5x1cm, well-healed, nontender at the junction of it and he found that from an objective standpoint the right lower extremity was neurovascularly intact.  X-rays of the femur were unremarkable, and showed medical compartment narrowing as well as patellofemoral spurring in his knees.  The examiner diagnosed the Veteran with a history of puncture wound, right thigh with subjective hypesthesia, no motor deficit, and normal reflexes.

Muscle Injury

The Veteran's right lower extremity muscle injury is rated at 10 percent under 38 C.F.R. § 4.73, Diagnostic Code 5314 for a moderate injury to Muscle Group XIV, which controls the following functions: extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2). 

Muscles in the anterior thigh group include: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.

10, 30 and 40 percent ratings are assigned for moderate, moderately severe, and severe muscle injuries to Muscle Group XIV respectively.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56.  

A moderate disability of the muscles anticipates a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department records or other evidence of in-service treatment for the wound should show a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability (particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles).  The objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, there should also be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The service department records, or other evidence, should show hospitalization for a prolonged period for treatment of wound, with a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  The objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A brief recount of the Veteran's in-service injury reflects that he did not receive the type of injury contemplated by a moderately-severe muscle injury.  The service department records show that the Veteran was treated for his injury, but not hospitalized for it.  As such, there is no the hospitalization for a prolonged period.  

There is also no showing of debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  As already noted, the Veteran was not actually hit by a missile of any kind, rather he punctured his right thigh on the corner of a box.  The Veteran did have some infection of the wound when the dressing was removed approximately two weeks after the accident, but it was treated with hydrogen peroxide and no additional problems were reported during service with regard to the wound.  As such, the evidence does not show prolonged infection.  There was also no indication of any sloughing of soft parts, or intermuscular scarring.

Following service, the Veteran worked in physically demanding jobs for a number of years, and as such, his record does not contain consistent complaints of cardinal signs and symptoms of muscle disability or evidence of inability to keep up with work requirements for many years after service.

The Veteran has been shown to have a well-healed scar on his right thigh; however,  there is no indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  The examiner in July 2010 found that the Veteran had no motor deficit as a result of his puncture wound and his reflexes were normal.  The right leg was slightly smaller in circumference than the left, but there was no report of loss of muscle substance.  The examiner did not identify any impairment as a result of his thigh injury, but rather related any functional impairment to the Veteran's right knee.

As such, the evidence, as described above, does not show a moderately-severe muscle injury, and to that extent the Veteran's claim is denied.

Knee Injury

As noted, the Veteran was granted a 20 percent rating for his right knee under  Diagnostic Code 5258, which provides such a rating for dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  As noted, this is the highest rating available under Diagnostic Code 5258, and indeed, it is the only rating under this code.  

Other potentially relevant codes include Diagnostic Code 5256, which provides a 30 percent disability evaluation for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

Compensable limitation of motion is not shown by the evidence of record.  On examination in December 2005, the Veteran had range of motion from 5-100 degrees with mild pain throughout.  On examination in February 2007, the Veteran did have some grimacing and pain on range of motion testing, but he still had 100 degrees of motion, and the examiner stated that while pain increased on repetitive motion, there was no decrease in range of motion.   At his July 2010 VA examination the Veteran had range of motion from 0-120 degrees in his right knee.

At a VA examination in December 2005, the Veteran was found to have no right knee instability.  The February 2007 VA examination found no instability in the Veteran's right knee.  At his July 2010 VA examination, the examiner stated that the Veteran's right knee was stable in both planes, and Lachman's and McMurray's testing was negative.

While the Veteran clearly has pain and swelling in his right knee, the assigned rating contemplated both of these factors, as well as complaints of locking.  [As noted, the 20 percent rating that is assigned under Diagnostic Code 5258 is assigned for frequent episodes, of pain, locking and effusion (swelling).] 
 
The Board acknowledges that the 20 percent rating that was assigned is the highest rating available under Diagnostic Code 5258, and consideration has been given to whether a higher rating would be warranted under a different Diagnostic Code.  However, as discussed above, the medical evidence of record does not show either compensable limitation of motion in the right knee or right knee instability.  As such, a schedular rating in excess of 20 percent is not warranted for right knee impairment.

The Board has also considered whether an extraschedular rating is warranted for the Veteran's right lower extremity disability, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right knee and thigh disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and swelling which are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

The Veteran's claim for an increased rating for his right lower extremity disability is therefore denied.



III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in December 2005 and February 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  More than 1,000 pages of VA treatment records have been obtained.

The Veteran complained in August 2010 that VA has not obtained records of treatment he has received, but he has not actually identified where he received medical treatment, prior to the late 1990s.  

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is noted that the Veteran has been asked on a number of occasions where has received treatment, such as at his Board hearing and in VCAA notice letters, but he has not provided VA with the necessary information to obtain any further treatment records.  

Nevertheless, the Veteran testified at a hearing before the Board, and he has been provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds that the VA examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  It is also noted that upon finding an examination report insufficient, the Board remanded the Veteran's claim to obtain an addendum.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for disabilities of the low back, upper spine, neck, and shoulders, including as secondary to a service-connected right thigh and knee disability, is denied.

A rating in excess of 10 percent for a muscle injury to the right lower extremity is denied.

A rating in excess of 20 percent for a right knee injury is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


